963 So.2d 849 (2007)
James Tyrone ROBERTS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2554.
District Court of Appeal of Florida, Third District.
August 8, 2007.
James Tyrone Roberts, in proper person.
Bill McCollum, Attorney General, for appellee.
Before FLETCHER, SHEPHERD, and ROTHENBERG, JJ.
PER CURIAM.
Defendant, James Tyrone Roberts, was prevented from appealing the trial court's denial of his original 3.800 motion for post-conviction relief because he did not receive timely notice of that denial. We thus treat defendant's "Amendment to 3.800(a) Motion" as a petition for belated appeal and *850 reach the merits of the appeal of the denial of his original 3.800 motion. See Fla. R.App. P. 9.040(c); Suarez v. State, 677 So.2d 1316 (Fla. 3d DCA 1996). On the merits, we find no error in the trial court's summary denial of the defendant's claim of illegal sentencing, and affirm.
Affirmed.